UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6988


KEVIN RAZZOLI,

                 Petitioner - Appellant,

          v.

MIDDLE DISTRICT COURT CLERK, (MD.Pa.); WARDEN FCI GILMER,
(Nominal); PRESIDENT G. W. BUSH; ATTORNEY GENERAL MICHAEL B.
MUKASEY; PAST ATTORNEY GENERAL(S), (Known & Unknown);
SECRETARY OF THE NAVY, (Present); SECRETARY OF NAVY ENGLAND,
(Past); FIVE US PAROLE COMMISSIONER'S; PSYCHOLOGY DEPT.
B.O.P. & C.I.A.; US ATTORNEY'S OFFICE, (Executive Branch);
NAVAL INVESTIGATION SERVICE; ROBERT MUELLER, Federal Bureau
of Investigation Dir.; UNKNOWN STATE & LOCAL NEW JERSEY, NEW
YORK,   PENNSYLVANIA,  Law   Enforcement  Agencies;  UNKNOWN
FEDERAL LAW ENFORCEMENT & INTELLIGENCE, Agency(s),

                 Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:08-cv-00057-JPB-JES)


Submitted:   November 21, 2013             Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Razzoli, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Kevin     Razzoli,    a     federal    prisoner,          appeals     the

district court’s orders denying his Rule 60(b) motion to reopen

his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2013) petition and

denying reconsideration.        We have reviewed the record and find

no reversible error.        Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.        Razzoli v. Middle Dist. Court Clerk, No.

2:08-cv-00057-JPB-JES (N.D. W. Va. May 28 & June 12, 2013).                       We

dispense   with     oral   argument     because       the    facts     and     legal

contentions   are   adequately       presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       3